Third District Court of Appeal
                               State of Florida

                      Opinion filed November 24, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D19-2065
                       Lower Tribunal No. F04-9267
                          ________________


                            Morin Cherfrere,
                                  Appellant,

                                     vs.

                          The State of Florida,
                                  Appellee.



      An Appeal from the Circuit Court for Miami-Dade County, Veronica
Diaz, Judge.

     McLain Law, P.A., and Matthew R. McLain (Longwood), for appellant.

    Ashley Moody, Attorney General, and Linda Katz, Assistant Attorney
General, for appellee.


Before EMAS, LINDSEY and GORDO, JJ.

     PER CURIAM.
      Affirmed. See Hernandez v. State, 43 Fla. L. Weekly D1079, D1080

(Fla. 3d DCA May 16, 2018) (“The trial court’s findings of fact on the statutory

factors listed in [section 921.1402] are reviewed for the existence of

competent, substantial evidence in the record.”); Bell v. State, 313 So. 3d

1183, 1187 (Fla. 1st DCA 2021) (“On appeal, any factual findings by the trial

court which are supported by competent, substantial evidence in the record

must be affirmed, and the court’s ultimate sentencing decision is reviewed

for abuse of discretion.” (citing Jackson v. State, 276 So. 3d 73, 76 (Fla. 1st

DCA 2019))).




                                       2